Citation Nr: 1509667	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a heart disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on a period of Active Duty for Training (ACDUTRA) from August 5, 2005 to August 18, 2005 with additional service in the Air National Guard, Navy Reserves, and Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to compensation for a cerebrovascular accident under 38 C.F.R. § 1151 has been raised in an August 2014 statement by the Veteran's representative, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for a heart disability on de novo review is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed August 2007 rating decision denied the Veteran service connection for a heart disability, finding in essence that such disability was not shown.
 
2. Evidence received since the August 2007 rating decision includes a January 2015 statement by the Veteran's wife asserting that he has a cardiac disability, and was scheduled for a stent implacement and receives ongoing treatment for such disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a heart disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies in this case.  However, as this decision grants that portion of the claim that is being addressed (reopens the claim) there is no need to belabor the impact of the VCAA on this matter, as any VCAA-mandated notice or duty to assist omission is harmless.

An August 2007 rating decision denied the Veteran service connection for a heart disability, finding in essence that such disability was not shown.  He was notified of the decision and of his appellate rights, and did not appeal it.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (to include ACDUTRA) 38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence of record at the time of the August 2007 rating decision included the Veteran's STRs, private medical evidence from January 2004 to August 2005, and statements by the Veteran suggesting that he had a heart attack in service.

Evidence received subsequent to the August 2007 rating decision include VA treatment records, Social Security Administration (SSA) records, private medical evidence, and statements from the Veteran's representative on behalf of the Veteran and his wife.  VA and SSA records show the Veteran consistently reported a history of coronary artery disease (CAD).  A January 2015 statement by the Veteran's representative notes that the Veteran's wife asserts that the Veteran sought treatment for his current cardiac disability from Dr. Joseph Martin at Belton CBOC and Kansas City VAMC, and was scheduled for a stent placement for the CAD.

As the August 2007 rating decision which denied service connection for a heart disability was based essentially on finding that a heart disability was not shown, for evidence to be found new and material, it must be evidence not of record in August 2007 that addresses such finding.  The statements by the Veteran's wife that the Veteran is being treated for CAD to include being scheduled for a stent implantation is presumed credible for the purpose of reopening, and suggests that the Veteran indeed has a heart disability.  Accordingly, the Board finds that this new evidence addresses an unestablished fact necessary to substantiate the claim of service connection for a heart disability, raises a reasonable possibility of substantiating the claim, and is both new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the claim of service connection for a heart disability may be reopened.


ORDER

The appeal seeking to reopen a claim of service connection for a heart disability is granted. 


REMAND

In light of the Veteran's state of health, to expedite the appeal process, the Board sought a VHA medical advisory opinion in this matter.  In part the opinion received is premised on a finding that a heart disability is not shown.  The Veteran's representative notes that his spouse asserts that he does have a cardiac disability, received care from Dr. Martin at the Belton Community Based Outpatient Clinic and at the Kansas City VAMC, and was scheduled to have a stent placement there.  Another January 2015 statement by the Veteran's representative restates these assertions. 

A close review of the record found no records from Dr. Martin or the Kansas City VAMC, and nothing to suggest that the Veteran had been scheduled for a surgical procedure CAD, such as implantation of a stent.  [Notably, the VHA consulting provider also found no such evidence.]  As the allegations identify potentially critical evidence constructively of record, development for such evidence is now necessary.
Finally, an April 2014 rating decision, in pertinent part, denied the Veteran a total disability based on individual unemployability (TDIU).  In May 2014, he filed a Notice of Disagreement with that determination.  The AOJ has not yet issued a statement of the case (SOC) in response.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record copies of all updated clinical records outstanding of any VA evaluations and/or treatment the Veteran has received for a heart disability, specifically including records of treatment by Dr. Martin at the Belton CBOC and any records showing the Veteran was scheduled for a stent placement prior to his intracranial hemorrhage.  If any such records are unavailable, the reason for their unavailability should be noted for the record

If VA records showing the Veteran has heart disease/was scheduled for stent implacement are unavailable, the Veteran and his representative should be so advised, and  requested to submit any documentation of the scheduled stent placement procedure in the Veteran's possession.

2.  The AOJ should issue an appropriate SOC that addresses the Veteran's claim of entitlement to TDIU.  He should be advised that this matter will be before the Board only if he or his representative timely perfects an appeal by submitting a substantive appeal.  If he perfects an appeal, it should be returned to the Board for appellate consideration.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


